EXHIBIT 32.4 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Amendment to Quarterly Report on Form 10-QSB/A (the "Report") of All American Pet Company, Inc. (the "Company") for the period ended September 30, 2007, the undersigned Barry Schwartz, the President; Chief Executive Officer; Director, Principal Accounting Officer and Chief Financial Officer of the Company, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of each of the undersigned's knowledge and belief: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 13, 2007 /s/ Barry Schwartz Barry Schwartz, President; Chief Executive Officer; Director, Principal Accounting Officer and Chief Financial Officer
